                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES —GENERAL


Case No.        CR 18-513-FMO-3                                                           Date: 6/14/2019


Present: The Honorable: GAIL J. STANDISH, UNITED STATES MAGISTRATE JUDGE

Interpreter       None

                  E. Carson                           CS Royba1341                                Sam Boyle
                 Deputy Clerk                    Court Reporter /Recorder                     Assistant U.S. Attorney


  U.S.A. v. Defendants)         Present Cust   Bond               Attorneys for Defendants:              Present. App       Ret

Priscilla C. Telles               X      X                 Fred McMurray s/p for Sonia Chabin                   X       X

Proceedings: Initial Appearance -Detention

Defendant made her initial appearance before the Court on September 7, 2018. At that time,
bond was set in the amount of a $20,000 appearance bond with additional conditions of release.
Having been informed that Defendant violated various conditions of release, including a
violation involving a new arrest, the Court issued an Order to Show Cause why bond should not
be revoked. On May 31, 2019, the Defendant appeared before the Court and bond was revoked
for the reasons previously set forth. At that time, Defendant was given aself-surrender date of
June 7, 2019, at noon.

Pretrial Services communicated with the Defendant on June 6, 2019, who confirmed that she
would self-surrender as required. Defendant failed to surrender the next day, and the Court
thereafter issued a warrant for her arrest.

Defendant appeared today, June 14, 2019, after her rearrest. She submitted to detention at that
time. Therefore, for the reasons stated on the record at the prior OSC hearing, and in light of
Defendant's submission to detention today, the Court finds that no condition or combination of




CR-11 (04/15)                                  Criminal Minutes —General                          Page l of 2
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                CRIMINAL MINUTES -GENERAL

conditions will adequately assure both Defendant's attendance at further proceedings and the
safety ofthe community. Bond is revoked and Defendant is remanded to custody.

IT IS SO ORDERED.

cc:       Attorneys of Record
          PSA



                                                                                                            03
                                                                   Initials of Deputy Clerk       efc




CR-11 (04/15)                          Criminal Minutes —General                              Page 2 of 2
